Case 19-20143-rlj13 Doc 66 Filed 03/10/21                Entered 03/10/21 16:18:31        Page 1 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       AMARILLO DIVISION


In Re:                                                          Case No: 19-20143


EDWARD L. YOST & TERRY JEAN YOST


            Debtors



                 NOTICE OF FILING OF FINAL REPORT AND ACCOUNT BY TRUSTEE


Notice is hereby given pursuant to 11 U.S.C. § 350 and Bankruptcy Rule 5009 that Robert B. Wilson,
Chapter 13 Trustee, has filed a Final Report and Account in the above styled and numbered case
certifying that the estate has been fully administered. The Final Report and Account is on file with the
CLERK OF THE BANKRUPTCY COURT, 205 SE 5TH AVE.. ROOM 201D, AMARILLO, TX 79101 and is
available for review. A summary of the report is as follows:

Total Receipts                                                                 $44,543.00


Administrative Disbursements *                                                  $4,064.02
Attorney Fee Disbursements                                                      $2,600.00
Debtor Refund Disbursements                                                         $0.00
Secured Disbursements                                                          $35,620.51
Priority Disbursements *                                                        $1,622.50
Unsecured Disbursements                                                           $635.97

 * Includes Notice Fees, Trustee Fees and Clerk's Fees


Total Disbursements                                                            $44,543.00
 Case 19-20143-rlj13 Doc 66 Filed 03/10/21                Entered 03/10/21 16:18:31           Page 2 of 2
         CHAPTER 13 STANDING TRUSTEE FINAL REPORT AND ACCOUNT DISCLAIMER

The information reflected in the Chapter 13 Trustee Final Report and Account as to the discharge of
claims is not intended to render an opinion as to whether any specific debt is, or is not, discharged. Only
the Court may issues an order determing dischargeability of debt.

NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE IS FILED WITH
THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT 205 SE 5TH AVE.. ROOM 201D,
AMARILLO, TX 79101 ON April 09, 2021, WHICH IS AT LEAST 30 DAYS FROM THE DATE OF
SERVICES HEREOF.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK, AND A COPY SHALL BE
SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH
HEREIN. IF A RESPONSE IS FILED, A HEARING MAY BE HELD WITH NOTICE ONLY TO THE
OBJECTING PARTY.

IF NO RESPONSE TO SUCH NOTICE IS TIMELY FILED, THE RELIEF REQUESTED SHALL BE
DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF
SOUGHT OR THE NOTICE ACTION MAY BE TAKEN.

Notice is further given that unless an objection is filed by the United States Trustee or a party in interest
within 30 days of service of this notice, the Court may declare that the bankruptcy estate has been fully
administered, and that the Trustee should be discharged and further liability on said Trustee's bond with
respect to this case can be terminated.



                                                                        /s/ ROBERT B. WILSON
                                                                        Robert B. Wilson, Bar #
                                                                        21715000
                                                                        Chapter 13 Trustee
                                                                        Marc McBeath, Bar# 13328600
                                                                        Staff Attorney
